Citation Nr: 1748255	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a bilateral knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to bilateral knee, bilateral hip and/or a low back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1975 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In October 2016, the Board remanded these matters for further development.

As discussed in the October 2016 remand, because the record reveals multiple psychiatric diagnoses, the Board has expanded the issue of service connection for depression to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral knee disabilities did not manifest in service, or for many years thereafter, and are not related to service.

2.  The preponderance of the evidence shows that the Veteran's low back disability did not manifest in service, or for many years thereafter, and is not related to service; service connection is not in effect for bilateral knee disabilities, prohibiting an award of secondary service connection for a low back disability.

3.  There is no argument or indication that a bilateral hip disability is or may be associated with service and service connection is not in effect for bilateral knee disabilities, prohibiting an award of secondary service connection for bilateral hip disabilities.

4.  There is no argument or indication that an acquired psychiatric disorder is or may be associated with service and service connection is not in effect for bilateral knee disabilities, prohibiting an award of secondary service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral knee disabilities are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for a low back disability are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for entitlement to service connection for bilateral hip disabilities are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection for an acquired psychiatric disorder, including depression, are not met on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the record reflects that some of the Veteran's service treatment records (STRs) are unavailable, and the Veteran was notified of such in a March 2014 letter.  When a Veteran's STRs are unavailable through no fault of a veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board will do so in the decision below.

Also, the Board notes that substantial compliance with the October 2016 remand directives has been achieved.  To that end, as will be discussed in greater detail below, with respect to the claims decided herein, the Veteran was afforded VA examinations and opinions addressing the etiology of the Veteran's disabilities have been provided.  Records from the Social Security Administration (SSA) have also been obtained.  Finally, because records from Dr. M.K. were ultimately obtained following remand, notice of the inability to obtain those records was not required under 38 C.F.R. § 3.159(e).  As such, substantial compliance with the October 2016 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Merits

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established if the evidence of record shows disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Bilateral Knee Disabilities

The Veteran asserts that his current bilateral knee disabilities are related to in-service knee injuries and torn ligaments.

Specifically, the Veteran has stated that he was told that he tore ligaments during basic training and he reported several knee injuries during basic training.  See Board Hearing Transcript (Tr.).  In addition, the Veteran provided a statement from his brother dated August 2014, detailing that the Veteran conveyed that information contemporaneously to his brother.  The same is true of the Veteran's wife, who provided the same information in a June 2014 statement.  Additionally, the Veteran's wife provided a letter from the Veteran during service.  However, that letter details the Veteran's problems with headaches and chest pain.  Also, in any event, the Board accepts the Veteran's statements regarding his in-service knee problems as true.

As noted above, STRs appear to be incomplete.  Nonetheless, a November 1975 separation medical examination does not note any abnormalities of the knees or lower extremities.

Post-service treatment records reveal some leg pain following a work injury in 2006.  SSA records show that following that injury, he was awarded SSA disability benefits.

The Veteran provided a statement dated August 2013 from Dr. M.K., a chiropractor.  He stated "[i]n 1975[,] this patient tore ligaments in both knees while at Army Basic Training."

The Veteran was afforded a VA examination in December 2016.  There, a full examination of the Veteran's knees was performed.  Range of motion testing was normal and there were no apparent problems with any ligaments.  In any event, the examiner opined that it was less likely than not that any current knee problems were incurred in or related to service.  The examiner stated that even taking the Veteran's statements regarding in-service knee injuries and torn ligaments, there are no records of any knee treatment or complaints between separation and the 2006 work injury.  The examiner further explained that there are extensive records documenting the Veteran's occupational history of working 25 years in the automobile industry, where he loaded and unloaded trucks and lifted heavy objects frequently.  Sometimes those objects weighted upwards of 100 pounds.  This led the examiner to conclude that the Veteran's knee problems were more likely than not related to his occupational history, age, obesity and decondition, not his period of service.

The Board finds the examination report and opinion, which indicate that it is not likely ("less likely than not") that the Veteran's current knee disabilities are not related to any in-service event or injury, are highly probative.  The examiner conceded that the Veteran injured his knees and tore ligaments during service, but nonetheless explained why the Veteran's current knee problems are not related to service, but rather more likely the result of other factors, like occupational history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board also finds the December 2016 VA examiner's opinion more probative that the statement for Dr. M.K.  Dr. M.K.'s statement simply reiterated the Veteran's statement that he tore ligaments during service and does not offer an opinion as to whether there is a nexus between any current disability and that in-service event.  In contrast, the December 2016 VA examiner provided a clearly-stated opinion which is supported by a thorough and cogent rationale that discusses why the Veteran's current knee problems are not related to service.  Thus, the Board finds the VA examiner's opinion-which is against the claim-more probative that Dr. M.K.'s statement.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  

As to the statements of the Veteran that relate his knee disabilities to service, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned December 2016 opinion of the VA examiner is of far greater probative weight than the lay statements of the Veteran and the statement of Dr. M.K.

The Board emphasizes that it does not question the credibility of the Veteran's statements regarding his in-service knee injuries.  In that regard, the Board also does not question the credibility of the Veteran's brother or wife.  However, the issue here is whether current knee problems are related to those conceded in-service events.  As discussed above, the weight of the competent and probative evidence is against a finding of nexus between the two elements.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to the instant claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such the weight of the evidence is against the claim and entitlement to service connection for bilateral knee disabilities must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Low Back Disability

The Veteran asserts that his low back disability is related to service or, in the alternative, secondary to his bilateral knee disabilities.

As to direct service connection, the Veteran has not pointed to any specific in-service event or injury.  Nonetheless, the separation examination from the Veteran's period of service indicates an abnormality of the spine or other musculoskeletal. 

Post-service treatment records detail that Veteran reported low back pain in 1981 after bending over to pick up a hammer.  See November 1981 Record from Quincy City Hospital.  Records detailing low back pain are also associated with the Veteran's SSA file and dated after 2006. 

The Veteran was afforded a VA examination in December 2016.  There, he was diagnosed with lumbosacral strain.  The examiner opined that it was less likely than not that the low back disability was related to service.  As rationale, the examiner stated that while a spine abnormality was noted at separation, the accompany note explained that the abnormality was due to a two inch linear scar located to the left side of the umbilicus. The examiner explained that this is a completely different area than the spine, lumbar or otherwise.  As with the knees, the examiner attributed the Veteran's low back disability to his occupational history, age, obesity and deconditioning.  

The Board finds the examination report and opinion, which indicate that it is not likely ("less likely than not") that the Veteran's current low back disability is not related to any in-service event or injury, are highly probative.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.  The Board finds the opinion particularly probative as the examiner explained that the separation examination notation of a spine abnormality did not actually indicate any spine problem and explained why the Veteran's current low back disability is not related to service, but rather more likely the result of other factors, like occupational history.

As to the statements of the Veteran that relate his low back disability to service, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned December 2016 opinion of the VA examiner is of far greater probative weight than the lay statements of the Veteran.

As to secondary service connection, as discussed above service connection for bilateral knee disabilities is not warranted.  Thus, service connection for a low back disability as secondary to bilateral knee disabilities must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to the instant claim.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such the weight of the evidence is against the claim and entitlement to service connection for a low back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Bilateral Hip Disabilities and Acquired Psychiatric Disability

The Veteran has argued that his bilateral hip and acquired psychiatric disabilities are secondary to his bilateral knee disabilities.  There is no argument or evidence that any of those disabilities are related to, or may be associated with, service.  As such, no VA examination was warranted as to the etiology of these disabilities.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

As explained above, because service connection is not in effect for bilateral knee disabilities, secondary service connection for bilateral hip and acquired psychiatric disability must be denied as a matter of law.  See, 6 Vet. App. at 430.

The Board notes that while Dr. M.K. indicated that the Veteran's hip disabilities are related to an abnormal gait associated with the Veteran's knee disabilities, such a finding is not applicable as service connection for bilateral knee disabilities is not warranted, as discussed above.  Thus, service connection for bilateral hip and acquired psychiatric disorders must be denied as a matter of law.
ORDER

Service connection for bilateral knee disabilities is denied.

Service connection for a low back disability, to include as secondary to bilateral knee disabilities, is denied.

Service connection for bilateral hip disabilities, to include as secondary to bilateral knee disabilities, is denied.

Service connection for an acquired psychiatric disorder, to include as secondary to bilateral knee disabilities, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


